MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                  Jun 13 2018, 10:21 am

regarded as precedent or cited before any                                     CLERK
                                                                        Indiana Supreme Court
court except for the purpose of establishing                               Court of Appeals
                                                                             and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Brian A. Karle                                          Curtis T. Hill, Jr.
Ball Eggleston, PC                                      Attorney General of Indiana
Lafayette, Indiana
                                                        Matthew B. MacKenzie
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Paul E. Reese Jr.,                                      June 13, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-37
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Helen Marchal,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G15-1704-F6-13121



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-37 | June 13, 2018                     Page 1 of 7
                                             Case Summary
[1]   Paul E. Reese, Jr., appeals his one and one-half year sentence for Level 6 felony

      resisting law enforcement by fleeing in a vehicle. We affirm.


                                                     Issue
[2]   The sole issue before us is whether Reese’s sentence is inappropriate in light of

      the nature of his offense and his character.


                                                     Facts
[3]   On April 9, 2017, at approximately 6:40 P.M., Indianapolis Metropolitan

      Police Department (“IMPD”) Officer Corey Mims was on duty patrolling the

      3800 block of Fletcher Avenue in Indianapolis. He was in full uniform,

      wearing his police badge, and driving his IMPD squad car—equipped with a

      siren, red and blue lights, and IMPD insignia. He was dispatched to respond to

      a complaint regarding activities at the house located at 3835 Spann Avenue

      (“the house”), where Reese resided. The caller complained of multiple people

      on ATVs and dirt bikes “rolling up and down the street, running stop signs

      where there were kids visibly playing.” Tr. Vol. II p. 24; App. Vol. II p. 16.

      Officer Mims later testified that


              you can ride a dirt bike [or ATV] but it has to be plated and it has
              to have proper headlights, taillights, turn signals and things like
              that on it. If [it doesn’t, it is] in violation [and one] can’t operate
              [it] on the roadway.


      Tr. Vol. II p. 26.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-37 | June 13, 2018       Page 2 of 7
[4]   When he arrived at the scene, Officer Mims did not observe any ATVs or dirt

      bikes in the street. In the alley immediately behind the house, Officer Mims

      encountered Reese, who was wearing a black long-sleeved shirt and blue jeans.

      The garage of the house was open, and Officer Mims observed ATVs “and

      things like that inside the garage.” Id. at 27. A second man was with Reese

      and wore a red sweatshirt and jeans. Officer Mims exited his squad car and

      “advised Reese of the complaint . . . .” Id.


[5]   At approximately 8:00 P.M., Officer Mims received a second dispatch

      regarding the house—again complaining of “ATV’s racing up and down the

      roadway, running stop signs . . . so that [the callers] were concerned about the

      kids’ welfare that were playing outside in the yards.” Id. at 29. Officer Mims

      drove back to the house and, on hearing ATV and dirt bike engines, “started

      going eastbound on Spann to[ward] the sound. . . .” Id. at 30. He traveled east

      on Spann, south on Denny, and east on Fletcher Avenue, where he saw at least

      five westbound dirt bikes and ATVs approaching him.


[6]   Officer Mims activated his siren and emergency lights to initiate a stop. He

      later testified that he intended to “get out and talk to them and tell them [that]

      they can’t drive ATV’s and dirt bikes in the middle of the roadway and advise

      them of several complaints . . . .” Id. at 32. Several of the ATV and dirt bike

      riders “fled westbound.” Id. Officer Mims, who was already eastbound,

      focused on two eastbound vehicles. As he later testified,


              . . . [There was] a dark colored ATV . . . along with a red and
              white dirt bike. I s[aw] Mr. Reese on the four-wheeler. The
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-37 | June 13, 2018   Page 3 of 7
              reason I knew it was Mr. Reese [was] because I had just talked to
              him an hour and some change previously. And I [had] advised
              him of the complaint. As he is coming towards me on the four-
              wheeler and he turns around and goes back eastbound on
              Fletcher . . . I then beg[a]n to pursue the four-wheeler and the
              red and white dirt bike.


      Id. at 32. Reese was still wearing a black long-sleeved shirt and jeans, had tied a

      gray bandanna over his face, and was driving a dark colored ATV. The second

      man, riding a red and white dirt bike, wore a red sweatshirt and jeans. Neither

      driver heeded Officer Mims’ lights; instead, they tried to evade him. Officer

      Mims’ pursuit of the drivers spanned several streets, and he eventually lost sight

      of them.


[7]   Because he had recognized Reese, Officer Mims returned to the house and

      observed Reese and another man—wearing a red sweatshirt—walking in the

      alley. Officer Mims exited his car, approached the men, and “told both of

      them to get down on the ground at gunpoint.” Id. at 38. Both men “were

      panting and heav[il]y out of breath” and “covered in dirt.” Id. at 57. Although

      both men initially complied, the second man “fled through the alley back

      eastbound.” Id. Officer Mims handcuffed and arrested Reese for fleeing from a

      law enforcement officer while using a vehicle; he also read him his Miranda

      advisements. When Officer Mims asked Reese why he had fled, Reese denied

      owning an ATV or being the person that Officer Mims had observed operating

      an ATV on a public street. A search incident to arrest revealed a dark-colored

      bandanna in Reese’s pocket.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-37 | June 13, 2018   Page 4 of 7
[8]    On April 10, 2017, the State charged Reese with Level 6 felony resisting law

       enforcement by fleeing by vehicle. He was tried by a jury on November 29,

       2017. The jury found Reese guilty as charged. At his sentencing hearing on

       December 13, 2017, the trial court imposed a sentence of one and one-half

       years (545 days) of confinement on community corrections. The trial court

       found Reese’s criminal history to be an aggravating circumstance and found no

       mitigating circumstances. Reese now appeals.


                                                   Analysis
[9]    Reese contends that his sentence is inappropriate in light of the nature of his

       offense and his character. Indiana Appellate Rule 7(B) provides that we may

       revise a sentence authorized by statute if, after due consideration of the trial

       court’s decision, we find that the sentence is inappropriate in light of the nature

       of the offenses and the character of the offender. When considering whether a

       sentence is inappropriate, we need not be “extremely” deferential to a trial

       court’s sentencing decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct.

       App. 2007). Still, we must give due consideration to that decision. Id. We also

       understand and recognize the unique perspective a trial court brings to its

       sentencing decisions. Id. Under this rule, the burden is on the defendant to

       persuade the appellate court that his or her sentence is inappropriate. Childress

       v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[10]   The principal role of Rule 7(B) review “should be to attempt to leaven the

       outliers, and identify some guiding principles for trial courts and those charged


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-37 | June 13, 2018   Page 5 of 7
       with improvement of the sentencing statutes, but not to achieve a perceived

       ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

       2008). We “should focus on the forest—the aggregate sentence—rather than

       the trees—consecutive or concurrent, number of counts, or length of the

       sentence on any individual count.” Id. When reviewing the appropriateness of

       a sentence under Rule 7(B), we may consider all aspects of the penal

       consequences imposed by the trial court in sentencing the defendant, including

       whether a portion of the sentence was suspended. Davidson v. State, 926 N.E.2d
1023, 1025 (Ind. 2010).


[11]   The advisory sentence for a Level 6 felony is one year, with a sentencing range

       of six months and two and one-half years. Ind. Code § 35-50-2-7(b). Here,

       citing Reese’s criminal history, the trial court imposed an enhanced one and

       one-half year commitment to community corrections, with no suspended time

       or probation.


[12]   As to the nature of the offense, despite a string of prior warnings and within two

       hours of receiving yet another warning from Officer Mims, Reese and others

       improperly operated non-street-legal dirt bikes and/or ATVs in public roadways

       and disregarded traffic signals in the vicinity of playing neighborhood children.

       Two hours after Officer Mims warned him against such behavior, Reese and

       others again took to the streets. When Officer Mims sought to apprehend

       Reese, Reese disregarded his siren and flashing emergency lights, led him on a

       chase through city streets, and briefly evaded him.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-37 | June 13, 2018   Page 6 of 7
[13]   Regarding his character, then-twenty-nine-year-old Reese’s prior criminal

       history includes true findings as a juvenile for conversion, criminal mischief,

       and possession of marijuana, as Class A misdemeanors. “As an adult he has

       been arrested or summonsed on 16 [sixteen] known occasions.” App. Vol. II p.

       116. His adult criminal history includes two Level 6 felony convictions for

       criminal recklessness and domestic battery; and three Class A misdemeanor

       convictions for possession of hash oil, invasion of privacy, and resisting law

       enforcement. In light of his criminal history and, in the instant case, his

       relentless flouting of law enforcement authority, despite numerous warnings

       that his conduct was not only illegal but also endangering neighborhood

       children, we cannot say that Reese’s one and one-half year executed sentence is

       inappropriate in light of the nature of the offense and his character.


                                                 Conclusion
[14]   Reese’s sentence is not inappropriate in light of the nature of his offense and his

       character. We affirm.


[15]   Affirmed.


[16]   Vaidik, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-37 | June 13, 2018   Page 7 of 7